



Exhibit 10.3
PIONEER ENERGY SERVICES CORP.
2019 EMPLOYEE INVENTIVE PLAN


Form Bonus Award Letter
September __, 2019
Via Hand Delivery
{Name}
{Title}
Pioneer Energy Services Corp.


Re:    Award Letter under the Pioneer Energy Services Corp. 2019 Employee
Incentive Plan
Dear {Name}:
We are pleased to inform you that you have been selected to receive a Quarterly
Performance Bonus under the Pioneer Energy Services Corp. (the “Company”) 2019
Employee Incentive Plan (as it may be amended, the “Plan”). Terms used herein
with initial capital letters have the meanings set forth in the Plan, and this
Award Letter shall be in all respects subject to the terms and conditions of the
Plan. Certain terms and conditions of your Quarterly Performance Bonus are set
forth below under “Quarterly Performance Bonus”.
In addition, based on the implementation of the Plan, the Board has elected to
terminate the Company’s existing 2019 cash incentive plan and has decided to
temporarily suspend the grant of long-term incentive awards under the Company’s
Amended and Restated 2007 Incentive Plan (the “LTIP”). In light of these
changes, and as a replacement for your existing 2019 cash incentive compensation
opportunity, in addition to your Quarterly Performance Bonus the Board has
approved the payment to you of a special incentive bonus (the “Special Incentive
Bonus”) in the amount of ${______}. The terms and conditions of your Special
Incentive Bonus are set forth below under “Special Incentive Bonus”.
I.    Quarterly Performance Bonus
1.Target Bonus Amount. Your Target Bonus amount in respect of each Performance
Period during the term of the Plan (i.e., each calendar quarter beginning on or
after October 1, 2019 (the “Effective Date”)) shall be {___}% of your Bonus
Eligible Salary (i.e., your actual earned salary for the Performance Period,
excluding any allowances, supplements or other non-ordinary course or similar
amounts paid to you). Your Quarterly Performance Bonus opportunity was
determined by the Company based on your expected total compensation, job
responsibilities, and expected job performance.
2.Quarterly Performance Bonus Performance Goals.
(a)The amount of each Quarterly Performance Bonus will be determined by the
Administrator based on the achievement of Performance Goals established under
the Plan and communicated to you prior to the start of each Performance Period.
For the Performance Period that begins on the Effective Date and ends on
December 31, 2019, your Quarterly Performance Bonus payment will be determined
based on the Performance Goals approved by the Administrator and communicated to
you on or before the Effective Date.
(b)Performance falling between Threshold and Target or between Target and
Stretch will be linearly interpolated. Each of the Performance Goals is free
standing, meaning that you will be able to earn a payout based upon the
achievement of one goal, even if the Threshold Performance level is not achieved
in the other goal. The Administrator has the right to make changes and
adjustments to the Performance Goals to





--------------------------------------------------------------------------------





take into account unusual or non-recurring events, including, without
limitation: changes in tax and accounting rules and regulations; extraordinary
gains and losses; mergers and acquisitions; purchases or sales of substantial
assets; and such other factors as the Administrator determines in its reasonable
discretion.
(c)Determination of the Company’s performance and the amount of your Quarterly
Performance Bonus will be made by the Administrator in its discretion. Such
determination shall be made within thirty (30) days following the end of each
Performance Period, with payment of your earned Quarterly Performance Bonus (if
any) made in a single lump sum cash payment, less applicable withholdings and
deductions, within forty-five (45) days following the end of the Performance
Period.
3.Termination. Except as otherwise provided in the Plan, you must be employed by
the Company on the date of payment of the Quarterly Performance Bonus to receive
the Quarterly Performance Bonus.
4.Acknowledgments. By accepting this Quarterly Performance Bonus award, you
acknowledge that (a) you have received, read and understand the terms and
conditions set forth in this Award Letter and the Plan, and (b) the Company may
amend or terminate your Quarterly Performance Bonus or the Plan at any time and
for any reason; provided, however, that any reduction to your Target Bonus
percentage in Section 1 above shall not take effect until the first day of the
calendar quarter that begins coincident with or immediately following the date
of such reduction. You further acknowledge that you understand that the
Quarterly Performance Bonus and all other incentive awards granted by the
Company are entirely discretionary and that no right to receive the Quarterly
Performance Bonus, or any incentive award, absent a written agreement to the
contrary.
II.    Special Incentive Bonus
1.Special Incentive Bonus Terms. The Special Incentive Bonus will be paid in a
single lump sum, less applicable withholdings and deductions, subject to and
upon the Company’s receipt of a signed copy of this Award Letter.
Notwithstanding anything in this Award Letter to the contrary, if, prior to
April 1, 2020, you voluntarily resign from the Company or your employment with
the Company is terminated by the Company for Cause, then, in either case, you
will promptly (but in no event more than thirty (30) days following your
termination) repay to the Company 100% of the Special Incentive Bonus (less the
amount of any applicable withholdings and deductions).
2.Forfeiture of Certain LTIP Awards. In consideration of the Special Incentive
Bonus, you hereby acknowledge and agree, on behalf of yourself and your
successors, to irrevocably and immediately forfeit and cancel all long-term cash
incentive awards previously granted to you under the LTIP and outstanding as of
the date hereof (the “Forfeited LTIP Awards”). For the avoidance of doubt, this
Award Letter renders the Forfeited LTIP Awards null and void and of no effect
and you shall not be entitled to payment of any amounts under such Forfeited
LTIP Awards on or after the date of this Award Letter.
3.Acknowledgements. By accepting this Special Incentive Bonus, you acknowledge
that you have received, read and understand the terms and conditions set forth
in this Award Letter.
4.Amendment. The terms of your Special Incentive Bonus may not be amended or
modified other than by a written agreement executed by you and the Company, nor
may any provision hereof be waived other than by a writing executed by you and
the Company.
III.    Miscellaneous
1.Entire Agreement. This Award Letter and the documents referred to herein or
delivered pursuant hereto, which form a part hereof, contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and therein. This Award Letter
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.





--------------------------------------------------------------------------------





2.Governing Law/Counterparts. The validity, construction, and effect of this
Award Letter shall be determined in accordance with the laws of the state of
Texas. This Award Letter may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.


{Signature page follows.}


    





--------------------------------------------------------------------------------





Please review these terms to make sure they are consistent with your
understanding. If so, please send a signed copy of this Award Letter to {Name},
{Title}, {email} no later than [five (5)] business days after your receipt of
this letter.
If you have any questions regarding the Quarterly Performance Bonus or the
Special Incentive Bonus, please contact {Name}, {Title}, Pioneer Energy Services
Corp., at (___) ___-____.


Very truly yours,


Pioneer Energy Services Corp.




________________________________________
By:
Its:




I have read and accept the terms of the Award as set forth in this Award Letter:
 
 
Signature of {Name}
 
Dated: {Date}














